Title: From James Madison to William C. C. Claiborne, 18 March 1805
From: Madison, James
To: Claiborne, William C. C.


Sir.
Department of State, March 18th. 180<5>
I have received your favor of January 19th. with its enclosures and shall forward it as you wish for the perusal of the President, who set out some days ago for his seat in Virginia. On his departure he left it in charge with me to call your attention to the new route proposed to be established to New Orleans, diagonally through West Florida, and to suggest the propriety of a communication on that subject with the Marquis de Casa Calvo, and thro’ him, or directly, as may be best, with Govr. Folk. Such a communication is rendered the more proper by criticisms which have lately been made by the Marquis d’ Yrujo on the surveys ordered by the President thro’ part of Louisiana remaining in possession of Spain. It is not probable that any serious objection will be made to the passage of the mail thro’ that route, more than of the mail from Natches thro’ another part of West Florida. The Spanish Officers might also be reminded of the military ro[a]d which is said to be undertaken by Govr. Folch from Pensacola to Baton Rouge, which considering the claim of the United States to West Florida and the negociation on foot, is more liable to objection than the harmeless measures taken on our part; one of which, too, the expedition of Capt. Lewis, was previously made known to the Spanish Minister here, and was never considered as dissatisfactory. It is proper however to observe, that in his late allusions to that and other proceedings under Mr. Brigs &  Messrs. Dunbar & Hunter, he was probably led by the sole consideration of presenting a shadow of justification for the Military innovations of the Spanish Officers within the controverted territory, without a previous understanding with the Government of the United States. Since I informed you that these military innovations had been represented to the Marquis, with a requisition that he would instantly interpose with the Spanish Officers in order to restore the proper state of things, an answer has been received from and a conversation held with him. He ascribes the measures to orders given under impressions made at Madrid by some steps taken by Mr. Pinckney; which orders owing to the affair of Kemper & other circumstances have not yet been revoked. He candidly acknowledges his apprehension that no authority exists on this side the Atlantic that can controul them; but assures us that he has written on the subject not only to the Marquis de Casa Calvo, but to the Vice Roy of Mexico, whom he supposes most likely to be the source from which the exicution of the orders proceeds; adding that he confides too much in the justice and candor of the American Government to suppose that it will pursue any course which might endanger the good understanding of the two Nations, which is indubitably the desire of His Catholic Majesty to maintain and cherish. What influence all this may have on the views of the President, I am not authorized to say. I am &c.
James Madison

P.S. Your letter of the 26th. Jany. with its enclosures is also received.

